Citation Nr: 0206892
Decision Date: 06/26/02	Archive Date: 08/16/02

Citation Nr: 0206892	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  95-01 132	)	DATE
	)
RECONSIDERATION	)
	
On appeal from the Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for chest pain as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for a skin disorder as 
a chronic disability resulting from an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to April 
1992, which included Persian Gulf War service.  

These issues initially came before the Board of Veterans' 
Appeals (Board) on appeal from May 1994 and September 1995 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  The veteran 
appeared before a Member of the Board at a Travel Board 
hearing at the RO in November 1998.

The Board initially issued a decision in this case in 
September 1999; however, the Board granted reconsideration in 
April 2000.  In a September 2000 reconsideration decision, 
the Board remanded these issues to the RO for additional 
development. 

It appears that the veteran has raised the issue of 
entitlement to service connection for a neuropsychiatric 
disorder.  The United States Court of Appeals for Veterans 
Claims (Court) has noted that 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  Absent a 
notice of disagreement, statement of the case, and 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  This issue is referred to the 
RO for appropriate action.



FINDINGS OF FACT

1.  The veteran served on active duty in Southwest Asia 
during the Persian Gulf War.  

2.  Chronic fatigue, which has not been attributed to a known 
clinical diagnosis, is attributed to service.

3.  Chest pain, which has not been attributed to a known 
clinical diagnosis, is attributed to service.

4.  The veteran's skin disorder has been attributed to known 
clinical diagnoses including folliculitis, allergic 
urticaria, tinea cruris, chronic dermatitis, allergic 
dermatitis, and lymphadenitis. 

5.  There is no competent medical evidence of record relating 
any skin disorder to service to include service in the 
Persian Gulf.


CONCLUSIONS OF LAW

1.  Fatigue is a qualifying chronic disability which is 
presumed to have been incurred as a result of service in the 
Persian Gulf.  38 U.S.C.A.§§ 1117, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.317 (2001).

2.  Chest pain is a qualifying chronic disability which is 
presumed to have been incurred as a result of service in the 
Persian Gulf.  38 U.S.C.A.§§ 1117, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.317 (2001).

3.  The veteran's skin disorder was not incurred in or 
aggravated by service, nor was it due to an undiagnosed 
illness.  38 U.S.C.A.§§ 1117, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty in the Persian Gulf in 
support of Operation Desert Storm.  He claims that he 
currently suffers fatigue, chest pain, and skin rash as a 
result of an undiagnosed illness stemming from his service in 
the Persian Gulf.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).  In 
determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code, Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002.  See 66 Fed. Reg. 56,614, 
56,615 (Nov. 9, 2001) (to be codified at 38 C.F.R. 
§ 3.317(a)(1)(i)).

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. §§ 
1117, 1118, including a complete revision of § 1117(a), which 
now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  These statutory 
amendments are effective from March 1, 2002. 38 U.S.C. § 
1116(f), as added by § 201(c) of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-103, 115 
Stat. 976 (2001).

However, compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of  the appellant's own willful misconduct or the 
abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317 (2001).

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.117(d)(1) and (2) (2001).  In this case, the 
veteran's DD Form 214 indicates that he served in support of 
Operation Desert Shield/Storm August 2, 1990 to February 23, 
1991, and in the "Desert Shield/Storm area of 
responsibility" from January 15 to February 23, 1991.  The 
record also contains a copy of a Special Order for the 
veteran's TDY beginning in January 1991.  The Board thus 
concludes that he meets the definition of "Persian Gulf 
veteran".  The Board will next address whether the other 
elements for service connection are met.

I.  Fatigue

As the veteran meets the definition of "Persian Gulf 
veteran", the question is whether the claimed fatigue is a 
"qualifying chronic disability" that became manifest either 
during his service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more thereafter.

Service medical records, including the January 1992 
separation examination, reflect no complaints, findings, or 
treatment for chronic fatigue.  At his hearing and in several 
statements, the veteran contended that he has experienced 
chronic fatigue and tiredness since returning from service in 
the Persian Gulf.  The Board, therefore, concludes that the 
claimed disability did not become manifest during the 
veteran's service in the Southwest theater of operation.

It is difficult to determine if the claimed fatigue has since 
become manifest to a degree of 10 percent.  Diagnostic Code 
6354, for chronic fatigue syndrome, provides a 10 percent 
rating for debilitating fatigue, cognitive impairments (such 
as inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms which wax and wane 
but result in periods of incapacitation of at least one but 
less than two weeks total duration per year, or symptoms 
controlled by continuous medication.  For the purpose of 
evaluating the disability, the condition is considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.88b.  

At an April 1994 VA examination, the veteran complained that 
he had no energy and was always tired.  There was no history 
of anemia or thyroid disease.  The diagnosis was chronic 
fatigue.  A February 1995 VA examination report noted the 
veteran complaint of fatigue. VA progress notes, dated in 
February 1995, state that the veteran had a history of 
Persian Gulf Syndrome, and his complaints included fatigue.  
At an April 1996 Persian Gulf War examination, the veteran 
again complained of fatigue.  At a March 1998 VA examination, 
it was noted that the veteran served in the Persian Gulf War 
and reported a history of several complaints including 
fatigue.  Fatigue was not attributed to any diagnoses.

At a November 2000 VA examination, the veteran reported that 
he is always tired during the day and that he does not sleep 
well.  The examiner noted that the veteran described fatigue.  
The diagnoses included fatigue, thought to be secondary to 
the veteran insomnia as related to his underlying anxiety and 
depression.  The examiner opined that it was not clear, at 
this time, if the veteran fit the criteria for chronic 
fatigue syndrome.  The examiner further noted that the 
veteran's symptoms to include multiple allergies, fatigue, 
and neurological problems, could be manifestations of 
multiple chemical sensitivity syndrome of an undiagnosed 
illness. 

The evidence suggests that the veteran's symptoms wax and 
wane. His symptoms have required treatment by a physician.  
Also - given that his fatigue has led him to work part-time, 
rather than full-time for at least some of the time - the 
Board concludes that his symptoms more nearly approximate a 
10 percent disability under Diagnostic Code 6354, by analogy.  
See 38 C.F.R. §§ 4.7, 4.20.

The evidence of record shows that the veteran served on 
active duty in Southwest Asia in support of the Persian Gulf 
War.  The evidence also shows that the veteran has been 
diagnosed with fatigue that has not been attributed to any 
disorder and is due to an undiagnosed illness.  This fatigue 
approximates a rating of 10 percent by analogy under 
Diagnostic Code 6354.  Under the circumstances, the Board 
concludes that the requirements for a claim of service 
connection for fatigue under the provisions of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 have been met.

II.  Chest pain

Service medical records, including the January 1992 
separation examination, reflect no complaints, findings, or 
treatment for chest pain.  Consequently, the Board concludes 
that chest pain was not manifested during the veteran's 
service in the Southwest theater of operation.

Determining whether chest pain is manifested to a degree of 
10 percent is difficult, as there is no diagnostic code 
specifically for chest pain.  Nonetheless, the Board notes 
that various cardiac disabilities are rated 10 percent 
disabling when workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or when continuous medication is 
required.  See e.g. Diagnostic Codes 7000 through 7007.  
Therefore, the Board will consider the presence of chest pain 
analogous to disability approximating a degree of 10 percent.  
See 38 C.F.R. §§ 4.7, 4.20.

The veteran complained of chest pain at the February 1995 VA 
examination.  Heartbeat and rhythm were normal and peripheral 
vessels were normal and symmetrical.  Chest x-rays indicated 
moderate obstructive lung disease, but were otherwise normal.  
There was no diagnosis attributed to chest pains.  Diagnostic 
testing for chest pain, including a February 1995 
echocardiography, was negative.  VA progress notes, dated in 
February 1995, state that the veteran had a history of 
Persian Gulf Syndrome, and his complaints included chest 
pains. 

The veteran was hospitalized in March 1995 for evaluation of 
intermittent chest pain of 2 years duration.  He also 
reported onset of dyspnea on exertion with increased 
shortness of breath and fatigue with exercise.  During the VA 
hospitalization, physical examination, laboratory studies, 
EKG, and cardiac catheterization were normal.  An upper 
gastrointestinal series was also normal.  Progress notes show 
noncardiac chest pain.  The diagnosis included chest pain.

In a January 1996 letter, the Director of the VA Medical 
Center (VAMC) in Montgomery, Alabama noted that the veteran 
received Persian Gulf War examinations as well as other 
examinations by different physicians without a clear cut 
diagnosis to explain his symptoms, and that his symptoms 
"may very well be related to Persian Gulf Syndrome." 

At a March 1998 VA examination, the examiner noted that the 
veteran's chest pains were previously evaluated and that the 
heart catheterization was normal.  Breath sounds were normal 
and the chest was symmetrical.  Chest x-ray revealed normal 
cardiomediastinal silhouette without cardiomegaly or masses.  
The diagnosis was mild obstructive pulmonary changes.

In his hearing testimony as well as several statements, the 
veteran reported that he began experiencing chest pain with 
tightening in chest in 1993/1994 while playing basketball.  
He underwent testing, but coronary artery disease was not 
found.  He stated that he was treated with Clorazepate and 
aspirin.  He maintains that he continues to experience chest 
pain every 2 to 3 months.

At a November 2000 VA examination, the veteran complained of 
chest pain especially on exertion, and that he could no 
longer play basketball.  It was noted that the veteran 
underwent cardiac and gastrointestinal work-ups in 1995 with 
normal findings.  On evaluation, cardiovascular findings were 
normal with no heart murmurs.  The diagnosis was chest pain 
without any evidence of coronary artery disease or 
gastroesophageal reflux disease, possibly related to stress 
and his post-traumatic stress disorder.

The evidence of record shows that the veteran served on 
active duty in Southwest Asia in support of the Persian Gulf 
War.  The evidence reveals that the veteran has been 
diagnosed with chest pain that has not been attributed to any 
disorder and thus is due to an undiagnosed illness.  This 
chest pain equates to a rating approximating 10 percent by 
analogy.  Under the circumstances, the Board concludes that 
the requirements for a claim of service connection for chest 
pain under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 have been met.

III.  Skin disorder

Service medical records show no complaints, findings, or 
diagnoses of a skin disorder.  The January 1992 separation 
examination reflects that the veteran's skin was normal.

A July 1992 private medical record reveals that the veteran 
sought treatment for whelps on both arms and groin area with 
swollen genitals.  It was noted that he was allergic to 
penicillin, but had taken penicillin earlier in the day.  The 
diagnosis was generalized urticaria.  

A July 1992 VA medical record shows that the veteran was 
treated for boils on the upper left leg and right inguinal 
area.  It was also noted that he had multiple pustules of the 
right ankle due to fire ant bites.  Diagnoses included groin 
lymphadenitis; infected sebaceous cyst of scrotum; and fire 
ant bites of the right leg with bacterial infection.  

During an April 1994 VA examination, the veteran reported 
developing a skin rash shortly after returning from the 
Persian Gulf.  He complained of periodic eruptions of a boil 
on his scrotum and inner thigh lasting three weeks at a time.  
He reported painful groin adenopathy and previous diagnoses 
of folliculitis with secondary adenitis.  On evaluation, 
bilateral shotty groin adenopathy was noted.  There was a 
healing lesion on the right side of the scrotum and two small 
condylomatous lesions on the left side of the distal shaft of 
his penis.  Diagnoses included chronic recurrent folliculitis 
of the scrotum and inner thigh and possible condylomata 
acuminatum of the penile shaft.

A February 1995 VA examination report revealed normal skin 
without lesions.  A genitourinary examination did not reveal 
any venereal disease, masses or induration.

VA medical records from July 1992 to October 1996 note 
multiple allergies including red meat, pork, diary products, 
various pollens, and penicillin.  These records show 
complaints and treatment for recurrent scrotal rash; groin 
folliculitis; adenitis; tinea cruris; probable staph 
infection in the groin and scrotal area; recurrent rash due 
to bacterial etiology; chronic dermatitis; allergic 
urticaria; and/or an allergic reaction.

At a March 1998 VA examination, the veteran reported 
receiving treatment from a VA dermatologist on an as needed 
basis for recurrent rash.  The examiner noted that VA medical 
records showed diagnoses of acute groin lymphadenitis, 
sebaceous cyst of the scrotum, and right leg bacterial 
infection.  A diagnosis was not provided.

In hearing testimony as well as several statements, the 
veteran reported that following his service in the Persian 
Gulf,  he developed recurring boils and skin rashes in the 
groin, legs, and buttocks, which last from a week to a month.  
He was treated with Erythromycin, hydrocortisone creams, and 
steroid injections.  The veteran testified that he lost about 
five days of work.  He also testified that a VA physician 
advised him that the outbreaks were more than likely caused 
by his diet and that he should avoid beef and pork.  

During a November 2000 VA examination, the veteran complained 
of chronic and recurrent skin rash in the groin and scrotal 
area since 1992.  He stated that he was allergic to many 
foods and since changing his diet, the rash seemed to 
improve.  The examiner noted that the veteran described 
allergies to various perfumes and food items including eggs, 
milk, cheese, pork, and red meat.  The veteran reported that 
he was not currently taking any medication to treat groin 
rash and denied any rash at the time of examination.  The 
veteran stated he was treated by a VA dermatologist on an as 
needed basis.  The examiner noted that the medical records 
indicated that the veteran last saw a VA dermatologist in 
1996.  On evaluation, there were no skin lesions noted.  
Diagnoses included status post treatment for recurrent 
folliculitis in the scrotal area in the past with no evidence 
of any such lesion at the present time.  There was no 
evidence of any other skin rashes or lesions.

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  See Layno v.  Brown, 6 Vet. App. 465, 
470 (1994).  Here, he complained of recurrent boils and skin 
rash following service in the Persian Gulf.  VA medical 
records show diagnoses including groin folliculitis; 
lymphadenitis; tinea cruris; probable staph infection in the 
groin and scrotal area; recurrent rash due to bacterial 
etiology; chronic dermatitis; and allergic urticaria.  The 
record therefore establishes that the veteran has a diagnosed 
condition and that the skin rash is not attributable to any 
undiagnosed illness.  Because the veteran's skin rash has 
been attributed to a known clinical diagnosis, it is not a 
"qualifying chronic disability" under Section 1117 as 
amended, and 38 C.F.R. § 3.317 does not apply.   

Furthermore, the Board notes that none of the veteran's skin 
disorders have been related to the veteran's service.  As 
noted above, the veteran's own statements, in some cases, 
concerning non-medical indicators may be sufficient if such 
indicators are reasonably capable of independent 
verification.  While the veteran has alleged that his skin 
rash was due to his active service in support of the Persian 
Gulf War, in the absence of evidence demonstrating that 
either the veteran has the requisite training to proffer 
medical opinions, the contentions are no more than 
unsubstantiated conjecture and are of no probative value.  
See Moray v. Brown, 5 Vet. App. 211 (1993).  The record shows 
that the veteran received treatment for various skin 
disorders from both VA and private medical physicians; 
however, the record does not contain a medical opinion 
relating any of the veteran's skin disorders to his service.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Accordingly, this claim is denied.

In addition, to the extent that the veteran is claiming 
service connection for a skin disability on a direct basis, 
the Board has found no evidence that the veteran's current 
disability had its onset in service. Indeed, there is nothing 
in the claims file, other than the veteran's own contentions, 
which would tend to establish that his current skin condition 
is related to his active military service. The Board does not 
doubt the sincerity of the veteran's belief in this claimed 
causal connection. However, as the veteran has not been shown 
to be a medical expert, he is not qualified to express an 
opinion regarding any medical causation of his skin 
condition.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu, 2 Vet. App. at 494-495.  Thus, the Board finds 
that the veteran's contention that his current skin 
disability is related to service cannot be accepted as 
competent evidence.

The veteran's representative has argued that this matter 
should be remanded for examination during the active phase of 
the disease, citing Ardison v. Brown, 6 Vet. App. 405 (1994).  
Ardison, however, concerned the evaluation to be assigned for 
a service-connected skin disability.  In this case, the 
determinative question is whether the veteran has skin 
manifestations of "qualifying chronic disability" or of an 
undiagnosed illness.  The record establishes that all of the 
veteran's skin manifestations have been attributed to one 
diagnosed illness or another.  Consequently, the Board 
concludes that additional examination is not warranted 
concerning this matter.

IV.  VCAA consideration

The Board notes that there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001); see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the Board concludes that 
the veteran has been informed of the applicable laws and 
regulations, the evidence needed to substantiate his claim, 
VA's notification requirements by multiple statements of the 
case, supplemental statements of the case, and the September 
2000 Board remand.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records, his VA clinical records and private medical 
records.  The veteran has not notified VA of any additional 
medical records that should be obtained.  Moreover, the 
veteran appeared at a hearing before a Member of the Board 
and presented testimony at the RO.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).   


ORDER

Entitlement to service connection for fatigue as due to 
undiagnosed illness is granted.  

Entitlement to service connection for chest pain as due to 
undiagnosed illness is granted.  

Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness, is denied.



			
	MARY GALLAGHER	M. W. GREENSTREET
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


 



Citation Nr: 9927108	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  95-01 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
variously described as lymphadenitis, and periodic rashes and 
boils in the groin area.

2.  Entitlement to service connection for fatigue.

3. Entitlement to service connection for a disability 
manifested by chest pain.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had service from April 1988 to April 1992 with 
service in the Southwest Asia Theater during the Persian Gulf 
War from January 15, to February 23, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  Only the instant issues are fully developed for 
appellate review.

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in November 1998.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of a chronic skin 
disorder, fatigue disorder, or chest pain.

3.  The veteran has not presented any competent evidence of a 
relationship between a chronic skin disorder, fatigue 
disorder, or chest pain, and active service or to any 
occurrence or event therein.

4.  The veteran has not met the initial burden of presenting 
evidence of well-grounded claims as to the aforementioned 
issues.


CONCLUSION OF LAW

The claims for entitlement to service connection for a 
chronic skin disorder, fatigue disorder, or chest pain are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998). However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998). 
Finally, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992). A plausible claim is "one which is meritorious on 
its own or capable of substantiation." Black v. Brown, 10 
Vet. App. 279 (1997). The duty to assist under 38 U.S.C.A. § 
5107(a) is triggered only after a well-grounded claim is 
submitted. See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994). 
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion. See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim. See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993). For a service-connected claim to be well-
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability. See Epps v. Brown, 9 Vet. App. 341, 343- 
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

A review of the veteran's service medical records reveals the 
veteran's entrance examination in August 1987 was negative 
for any chronic skin, fatigue, or chest pain disorder.  In 
November 1990, he was treated for cold symptoms, including 
coughing, head congestion, and fatigue.  In May 1991, he was 
treated for nausea vomiting, weakness, and slowly resolving 
enteric viral syndrome. The records are negative for any 
chronic skin, fatigue, or chest pain disorder.  The 
separation examination in January 1992 was also negative.

Skin disorder

Post service medical records show that the veteran first 
sought treatment in July 1992 from Vaughan Regional Medical 
Center emergency room, noting whelps on both arms and groinal 
area, with swollen genitals. It further noted that he was 
allergic to penicillin, but had taken penicillin tablets 
early in the day and began breaking out with "bumps on his 
thighs." The diagnosis was generalized urticaria.

He then reported to the VA for treatment of a boil on his 
left upper leg, and right inguinal area.  At that time it was 
noted that he had multiple pustules of the right ankle due to 
fire ant bites.  The diagnoses were groin lymphadenitis; 
infected sebaceous cyst, scrotum; and, fire ant bites, right 
leg, with bacterial infection.  Allergy to penicillin was 
again noted.

In a VA examination in April 1994, the veteran reported 
developing a skin rash shortly after returning from the 
Persian Gulf conflict. He related periodic eruptions of a 
boil on his scrotum and inner thigh area lasting 3 weeks at 
times.  He had been treated by VA with antibiotics on several 
occasions.  He had been previously diagnosed with 
folliculitis and secondary adenitis.

The examiner noted some shotty groin adenopathy, bilaterally.  
The diagnoses was chronic recurrent folliculitis of the 
scrotum and inner thighs; and possible condylomata 
acuminatum, penile shaft.

In a VA examination report dated in February 1995, the 
veteran's skin was normal without lesions.  A genitourinary 
examination did not reveal any venereal disease, masses, or 
induration.  

In a VA examination report dated in March 1998, the examiners 
noted the veteran was treated in service with Flagyl for 
giardiasis. He had been treated post service by a 
dermatologist on several occasions for a rash with a 
diagnosis of allergic dermatitis; acute groin lymphadenitis 
and sebaceous cyst of the scrotum; and right leg, bacterial 
infection.

Post service VA records note several allergies including red 
meats, pork, and dairy product.  He also suffered from 
anxiety neurosis, and depression.  Other records include the 
following;

November 1993, March, May, June, July, and December 1994 VA 
records noting treatment for; recurrent scrotal rash; 
folliculitis, groin; adenitis probably staph infection in the 
groin and scrotal area; recurrent rash due to bacterial 
etiology; and/or an allergic reaction.

September 1995 VA record noting a rash on the base of the 
penis, and itching for four days. It was diagnosed as chronic 
dermatitis.


Fatigue, and chest pains

Post service medical records first show a complaint of 
chronic fatigue in a VA examination report dated in April 
1994.  The veteran complained that he had no energy and was 
always tired.  There was no history of anemia or thyroid 
disease. 
His heart was not enlarged, peripheral vessels were normal as 
was blood pressure.  There was full symmetrical excursion of 
the diaphragm, and clear lungs. The diagnosis was chronic 
fatigue.

By rating decision dated in May 1994, the RO denied the 
veteran's claim for service connection for chronic fatigue as 
this disorder was not found in the service records; nor was 
there objective evidence to support a diagnosis of chronic 
fatigue.

In a February 1995 VA examination the veteran complained of 
several pains and disorders, including fatigue, and chest 
pains.  Peripheral vessels were normal and symmetrical, and 
heartbeat and rhythm were normal. His lungs were clear and he 
had normal exercise tolerance. Chest x-rays indicated 
moderate obstructive lung disease, otherwise x-rays were 
normal.

In a VA examination report dated in March 1998, the examiner 
noted that the veteran's chest pains were previously 
evaluated, and he had a normal heart catheterization.  There 
was no significant history of dyspnea, and he had not 
received treatment, or oxygen. The examiner noted normal 
breath sounds, and cardiomediastinal silhouette, and, a 
symmetrical chest with no rales or rhonchi. The diagnosis was 
mild obstructive pulmonary changes. 


Analysis

At a Travel Board Hearing at the RO, in November 1998, the 
veteran testified that shortly after returning from the 
Persian Gulf, he developed recurring boils in the groin, 
legs, and buttock areas.  He has been treated with 
erythromycin, hydrocortisone creams, and steroid injections. 
The skin disorder lasts for a week to a month, and he 
allegedly lost a lot of time in the past year from work due 
to this disorder. When asked by the Board member, he claimed 
to have lost 5 days. He testified that a VA examiner's told 
him that the outbreaks were more than likely caused by his 
diet, and asked him to avoid beef and pork.

He began suffering from fatigue, which he related to the 
recurring skin disorder, in 1992. He testified that he could 
not physically walk because of the swelling in the groin and 
the boils breaking, and irritation due to rubbing against his 
clothing.  At that time he was taken to the Vaughan Regional 
Medical Center emergency room where he was treated him for an 
allergic reaction, with no apparent cause for the breakout.  
He was then taken to the VA Medical Center, and treated with 
a series of antibiotic injections, which, "got me back 
around." When asked about his fatigue and weakness, he 
responded by alleging constant pain in the knees and lower 
joints.
 
Regarding chest pains, he testified that they started in 
1993-1994 while he was playing basketball. The pain was a 
tightening in his chest, which persisted until he relaxed and 
calmed down.  He underwent a heart catheterization, which did 
not find any coronary heart disease.  He was not diagnosed, 
but was treated with Clorazepate and aspirin therapy.  He 
reportedly has chest pain episodes every 2 to 3 months.  

He is receiving treatment for his allergies at the VA.  Both 
of his nasal passages become stuffed up, and he has some 
breathing difficulties, which are followed by chest pains, 
and fatigue. 

In this case, the veteran has not provided any credible 
medical statements that would etiologically link his skin 
disorder; fatigue, or chest pains to his period of service 
during the Persian Gulf War. The veteran has only offered his 
lay opinion concerning its development. Mere contentions of 
the veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his current 
disabilities with an event or incurrence while in service, do 
not constitute a well-grounded claim. Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993). 

Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis or 
medical causation of a disability. See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  His assertions are not deemed to be credible in 
light of the other objective evidence of record.  Thus, the 
claims are not well-grounded as he has not submitted any 
competent evidence to demonstrate that the claims are 
plausible.

Further, the Board notes that the veteran's representative 
has noted in the Travel Board hearing that the veteran was 
separated from service in April 1992, and developed boils in 
July 1992.  While the veteran's skin disorder was diagnosed 
within one year after separation from service, the records 
clearly indicate an allergic reaction to penicillin 
(urticaria), bacterial infection due to fire ant bites on the 
right leg, and an infected sebaceous cyst of the scrotum.  
None of these diagnoses indicate any diseases that fall 
within the list of chronic diseases subject to presumption of  
service connection under 38 C.F.R. § 3.309. Therefore, the 
claim could not be granted on that basis. Moreover, to the 
extent that the veteran contends in his hearing that the 
groinal rash disorder is the result of an undiagnosed 
illness, that claim must also fail. Specifically, by 
definition, an undiagnosed illness must be one that by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis. See 38 C.F.R. § 
3.317(a)(ii) (1998). Because the veteran's skin disorder has 
been determined to result from a known clinical diagnosis, 
the claim must fail.

Regarding the claims for service connection for fatigue and 
chest pains, the Court held that the failure to demonstrate 
that a disability is currently manifested constitutes failure 
to present a plausible or well- grounded claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992),  the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in disability. 
In the absence of competent, credible evidence of continuity 
of relevant symptomatology, service connection is not 
warranted for fatigue, or for chest pain.  While it has been 
reported that the veteran suffers from continued fatigue, and 
chest pain after returning from the Persian Gulf, there is no 
competent evidence that the disorders at issue are related to 
service or any incidence or occurrence therein.  Chronic 
fatigue has not been clinically confirmed, nor has any 
fatigue been related to service or event or occurrence 
therein.  Accordingly, absent evidence establishing that the 
appellant has chronic fatigue, and/or chest pains related to 
service, the Board finds that the veteran's claims of 
entitlement to service connection is not well-grounded.  
38 U.S.C.A. § 5107(b).  Further, as chronic pathology as to 
the claimed fatigue and chest pain has not been shown, the 
presumption in 38 C.F.R. § 3.317 does not provide a basis for 
allowing this claim.

In conclusion, although the RO did not specifically state 
that it denied the veteran's claim on the basis that it was 
not well grounded, the Board concludes that this error was 
not prejudicial to the claimant. See Edenfield v. Brown, 8 
Vet. App. 384 (1995) (deciding that the remedy for the 
Board's deciding on the merits a claim that is not well 
grounded should be affirmance, on the basis of nonprejudicial 
error). While the RO denied service connection on the merits, 
the Board concludes that denying the claim because the claim 
was not well grounded is not prejudicial to the veteran, as 
his arguments concerning the merits of the claim included, at 
least by inference, the argument that sufficient evidence to 
establish a well-grounded claim is of record. Therefore, the 
Board finds that it is not necessary to remand the matter for 
the issuance of a supplemental statement of the case 
concerning whether or not the claim is well grounded. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOGPREC 16-92 
(O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application. Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995). In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplement 
statement of the case. The discussion above informs him of 
the types of evidence lacking, which he should submit for 
well grounded claim. The Board has examined all the evidence 
of record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render his claim plausible. However, the Board finds no 
such information present. See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995). 


ORDER

Entitlement to service connection for lymphadenitis, 
variously described as periodic rashes and boils in the 
groinal area; fatigue; and, a disability manifested by chest 
pain are denied on the basis that the claims are not well 
grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

